UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-25023 First Capital, Inc. (Exact name of registrant as specified in its charter) Indiana 35-2056949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 220 Federal Drive NW, Corydon, Indiana47112 (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code 1-812-738-2198 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer Accelerated Filer Non-accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:2,740,502 shares of common stock were outstanding as of October 31, 2014. FIRST CAPITAL, INC. INDEX Part I Financial Information Page Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets as of September 30, 2014 and December 31, 2013 (unaudited) 3 Consolidated Statements of Income for the three months and nine months ended September 30, 2014 and 2013 (unaudited) 4 Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2014 and 2013 (unaudited) 5 Consolidated Statements of Changes in Stockholders’ Equity for the nine months ended September 30, 2014 and 2013 (unaudited) 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8-37 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38-43 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44-47 Item 4. Controls and Procedures 47 Part II Other Information Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 49 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item 6. Exhibits 49 Signatures 50 - 2 - PART I - FINANCIAL INFORMATION FIRST CAPITAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, (In thousands) ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Federal funds sold Total cash and cash equivalents Interest-bearing time deposits Securities available for sale, at fair value Securities-held to maturity 7 9 Loans, net Loans held for sale Federal Home Loan Bank stock, at cost Foreclosed real estate 58 Premises and equipment Accrued interest receivable Cash value of life insurance Goodwill Other assets Total Assets $ $ LIABILITIES Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Retail repurchase agreements 0 Advances from Federal Home Loan Bank 0 Accrued interest payable Accrued expenses and other liabilities Total liabilities EQUITY Preferred stock of $.01 par value per share Authorized 1,000,000 shares; none issued 0 0 Common stock of $.01 par value per share Authorized 5,000,000 shares; issued 3,164,416 shares; outstanding 2,740,502 shares (2,784,088 in 2013) 32 32 Additional paid-in capital Retained earnings-substantially restricted Accumulated other comprehensive income (loss) ) Less treasury stock, at cost - 423,914 shares (380,328 shares in 2013) ) ) Total First Capital, Inc. stockholders' equity Noncontrolling interest in subsidiary Total equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. - 3 - PART I - FINANCIAL INFORMATION FIRST CAPITAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (In thousands, except per share data) INTEREST INCOME Loans, including fees $ Securities: Taxable Tax-exempt Federal Home Loan Bank dividends 27 25 92 74 Federal funds sold and interest bearing deposits with banks 24 19 66 54 Total interest income INTEREST EXPENSE Deposits Retail repurchase agreements 0 7 12 22 Advances from Federal Home Loan Bank 2 46 5 Total interest expense Net interest income Provision for loan losses 75 Net interest income after provision for loan losses NONINTEREST INCOME Service charges on deposit accounts Commission income Gain on sale of securities 0 8 54 29 Gain on sale of mortgage loans Mortgage brokerage fees 15 20 29 37 Increase in cash surrender value of life insurance 35 38 Other income 26 74 Total noninterest income NONINTEREST EXPENSE Compensation and benefits Occupancy and equipment Data processing Professional fees Advertising 82 80 Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net Income Less: net income attributable to noncontrolling interest in subsidiary 3 3 10 10 Net Income Attributable to First Capital, Inc. $ Earnings per common share attributable to First Capital, Inc. Basic $ Diluted $ Dividends per share $ See accompanying notes to consolidated financial statements. - 4 - PART I - FINANCIAL INFORMATION FIRST CAPITAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (In thousands) Net Income $ OTHER COMPREHENSIVE INCOME (LOSS) Unrealized gains (losses) on securities available for sale: Unrealized holding gains (losses) arising during the period ) ) Income tax (expense) benefit ) ) Net of tax amount ) ) Less: reclassification adjustment for realized gains included in net income 0 (7 ) ) ) Income tax expense 0 3 21 11 Net of tax amount 0 (4
